Title: To Benjamin Franklin from Richard Oliver, 4 March 1779
From: Oliver, Richard
To: Franklin, Benjamin


Dear Sir
London March 4th 1779
I shall very shortly embark for the West Indies where my affairs require my presence, and I shall depart with three or four select friends. If with propriety your name can be given to them and myself, to assure good personal treatment should the fate of War make us Prisoners, I shall deem my Convoy most sufficient under its sanction.
I do not desire either for my friends or myself any favour respecting property; for in war that of individuals should depend on general Laws, & I never desire that mine either in war or peace, should be favoured by partial exemption, altho’ I shall always be happy to exercise & to receive the good offices of humanity.
Our friend Benjamin Vaughan thinks my request is not improper: I therefore desire to be obliged to you, and for no reason so much as because I am, with the most perfect esteem and all sincerity of respect, Dear Sir Your most Obedient and most Humble Servant
Richd Oliver
 
Notation: Richar Oliver Londres 4 March 1779.
